El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Este recurso nos brinda la oportunidad de aplicar, por primera vez, la normativa establecida en López y otros v. *639Porrata y otros, 156 D.P.R. 503 (2002), relativa a la respon-sabilidad paterna por los daños causados por los hijos me-nores de edad. En el caso de autos la controversia es si un padre —que no convive con su hija (a raíz del divorcio de-cretado entre ambos padres)— responde a tenor con el Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142, por los alega-dos "daños que la menor ocasionó mientras se encontraba en la residencia de su madre, en cuya compañía vivía.
Las Sras. Verónica Baba Rosario y Wanda Rosario Dá-vila (en adelante las demandantes) interpusieron una de-manda por daños y perjuicios contra los padres de H.G.C., menor de edad, para alegar que, a tenor con el Art. 1803 del Código Civil, supra, éstos eran responsables vicaria-mente por los daños que su hija ocasionó al agredir a una de las demandantes. Específicamente, en la demanda se adujo que H.G.C. agredió a Verónica Baba Rosario, muti-lándole el rostro, mientras ésta última se encontraba como invitada en la residencia de la Sra. Vivian Cruz Sánchez, madre de la referida menor.
Al momento de los hechos, la menor vivía en compañía de su madre, la señora Cruz Sánchez, quien poseía su cus-todia debido a que ésta y el padre de la menor, Roberto González Fernández, estaban divorciados. Sin embargo, la patria potestad era compartida por ambos padres.
Oportunamente, el señor González Fernández solicitó la desestimación de la demanda interpuesta en su contra. Alegó que, a tenor con el citado Art. 1803, no era respon-sable de los daños causados por su hija, porque ésta no vivía en su compañía. Tras examinar la referida solicitud, el Tribunal de Primera Instancia dictó sentencia sumaria parcial y desestimó la demanda presentada en contra del padre.
En síntesis, el aludido foro estimó que la responsabili-*640dad que establece el Art. 1803 del Código Civil, supra, ra-dica en los actos de los menores que viven en compañía de los padres. Por ello, y en vista de que la menor no vivía en compañía del referido progenitor, sino en compañía de la madre, el tribunal de instancia desestimó la demanda in-coada en su contra. Más aún, el foro sentenciador deter-minó que los hechos que originaron la reclamación ocurrie-ron en la residencia de la madre de la menor, en donde el padre, señor González Fernández, no tiene injerencia al-guna sobre las normas de conducta imperantes.
Inconformes, las demandantes acudieron al Tribunal de Circuito de Apelaciones aduciendo que erró el foro de ins-tancia al desestimar la demanda presentada en contra del padre. Por su parte, el tribunal apelativo revocó el dicta-men del foro de instancia tras concluir que el citado Art. 1803 aplicaba en vista de que el señor González Fernández ostenta la patria potestad sobre la menor.
De este dictamen recurre el señor González Fernández ante nos y arguye que procede revocar la sentencia del foro apelativo pues, según estima, la responsabilidad vicaria de los padres, establecida por el Art. 1803 del Código Civil, supra, se encuentra limitada a los actos de los hijos que vivan en su compañía. A raíz de esto, argumenta que no se le debe imponer responsabilidad a tenor con dicho artículo, pues no vivía con la menor al momento de ocurrir el acto dañoso.
Igualmente, indica que el mero hecho de que las deman-dantes, o el foro apelativo, no coincidan con el lenguaje claro del referido artículo no implica que lo procedente es que un tribunal lo “enmiende”, en tanto esa tarea consti-tucionalmente es propia del legislador. Luego de expedir el auto solicitado y examinar las comparecencias de las par-tes, resolvemos.
*641HH HH
 En López y otros v. Porrata y otros, supra, tuvimos la oportunidad de expresarnos sobre el ámbito de la res-ponsabilidad de los padres por los actos de sus hijos, cuando éstos se encuentran separados por sentencia de divorcio. Así, al interpretar aquella disposición del Art. 1803 del Código Civil, supra, que dispone que “[los padres] son responsables de los perjuicios causados por los hijos menores de edad que viven en su compañía” (énfasis supli-do), señalamos que en dichos casos responderá el progenitor con el que convive el menor, a menos que demuestre que empleó toda la diligencia de un buen padre de familia para prevenir el daño. De esta forma, concluimos que la “convivencia” era un requisito para la imposición de res-ponsabilidad paterna.
En el citado caso explicamos en detalle la razón de ser del Art. 1803 del Código Civil, supra. De esta manera, advertimos que el referido precepto no establece un régimen de responsabilidad absoluta, bajo el cual se responda por el mero hecho de ser padre, sino que el mismo encuentra su fundamento en la culpa in vigilando. Precisamente, el Art. 1803, supra, presume que los padres que conviven con sus hijos son responsables de los daños que éstos producen, porque teniendo las condiciones necesarias para vigilarlos (en tanto conviven con ellos) aún así se causa un daño. En otras palabras, se presume que si se produce un daño, pudiendo vigilar al menor, es porque hubo una negligencia en tal vigilancia. Por supuesto, esta presunción de culpa in vigilando puede ser rebatida con prueba en contrario.
Es esta la explicación que guió nuestra discusión en López y otros v. Porrata y otros, supra, y es precisamente ésta la que sustenta nuestro razonamiento: a tenor con el citado Art. 1803, la convivencia es indispensable *642para la imposición de responsabilidad paterna (la cual está basada en la culpa in vigilando), pues el padre que no viva con su hijo no lo puede vigilar. Por ello, señalamos:
En la medida que el fundamento de la responsabilidad sea la culpa in vigilando de los propios padres, lógico será, como re-quisito para fijar responsabilidad, establecer la posibilidad de ejercitar este deber exigiendo la convivencia entre padres e hijos. López y otros v. Porrata y otros, supra, pág. 514.
Al así resolver, no sólo seguimos el claro lenguaje del Art. 1803 del Código Civil, supra, sino que enunciamos una norma compatible con nuestro ordenamiento vigente. Ciertamente, los casos de padres divorciados plantean complicaciones adicionales en el ámbito de la responsabilidad paterna. Sin embargo, no por ello debemos descartar, sin más, toda una normativa bien asentada en nuestro sistema civilista. La razón de ser del Art. 1803 del Código Civil, supra, tiene igual validez y aplicabilidad tanto en casos de padres divorciados como en situaciones familiares “tradicionales”. En ambos casos el fundamento de la responsabilidad impuesta por el referido Art. 1803 es la culpa in vigilando y bajo ésta la “convivencia” es un presupuesto de responsabilidad, pues el padre que no viva con su hijo no lo puede guardar. Es este el sistema de responsabilidad que ha fijado el legislador y es a éste a quien le compete ponderar si un sistema de responsabilidad absoluta, en el que se responda por el mero hecho de ser padre, es el que debe prevalecer.
La norma de López y otros v. Porrata y otros, supra, no pretende validar la conducta de padres irresponsables ni imponer una carga sobre aquellos padres esmerados. En primer lugar, un padre esmerado y responsable podrá fácilmente librarse de responsabilidad si demuestra que, en efecto, actuó como un buen padre de familia para prevenir el daño. De otra parte, para aquellos casos de padres incumplidores e irresponsables, nuestro *643ordenamiento provee las sanciones pertinentes.(1) La solu-ción no puede ser descartar, de plano, la normativa que emana del Art. 1803 del Código Civil, supra; sobre todo cuando el propio sistema provee procedimientos para aten-der estos casos y cuando la Constitución no exige tal proceder.
López y otros v. Porrata y otros, supra, sí pretende anunciar una norma a la luz del derecho aplicable y a tenor con el principio de hermenéutica de que en ausencia de una infracción constitucional, un tribunal no debe invalidar un estatuto por el mero hecho de que discrepe del juicio valorativo de las esferas representativas de nuestra sociedad o porque estime que, a su juicio, el bien común sería mejor atendido si se descarta el mandato legislativo.
De hecho, la normativa que sirve de guía en López y otros v. Porrata y otros, supra, no es nueva. Esta es cónsona con nuestra jurisprudencia interpretativa, la cual ha precisado que la convivencia es un presupuesto de responsabilidad a tenor con el Art. 1803 del Código Civil, supra, al punto de eximir de responsabilidad a aquellos padres que no convivían con sus hijos.(2) En López y otros v. Porrata y otros, supra, meramente aplicamos una norma bien asentada a una realidad de la vida social moderna, no sin antes estudiar a fondo las implicaciones y la razón de ser de ésta. Así, incorporamos lo que se conoce como la “teoría del traspaso de responsabilidad”, la cual sostiene que la responsabilidad se traspasa con el menor y responde el padre que lo tenga en el momento de la comisión del acto culposo. Por ello, explicamos que el Art. 1803, supra, responsabiliza al padre que tenga al menor en su compañía en *644el momento que se produzca el daño, pues sólo éste es quien posee las condiciones para vigilar al hijo.
Aunque la norma elaborada en López y otros v. Porrata y otros, supra, tiene la ventaja de ser sumamente sencilla, en dicho caso advertimos que habrá que atender las cir-cunstancias de hecho de cada caso para determinar con cuál padre convivía el menor. Por ello, la norma enunciada no se reduce a responsabilizar automáticamente a aquel padre que tenga la custodia a tenor con un decreto judicial.
De esta forma, para determinar con cuál padre convivía un menor al ocurrir el daño, será necesario atender las circunstancias de hecho de cada caso. La “convivencia” no se deriva mecánicamente de lo dispuesto en un decreto judicial de custodia, pues lo determinante no será, necesariamente, la realidad de jure sino las circunstancias fácticas del caso. Así, por ejemplo, si el régimen de visitas se amplía al margen de la sentencia judicial, por acuerdo tácito entre las partes, será responsable el progenitor con quien esté el menor en un momento determinado según las circunstancias de hecho.(3) Por supuesto, esto no significa que el dictamen de custodia sea irrelevante en estos casos, pues seguramente será pertinente, aunque no concluyente, para determinar con cuál padre convivía el menor cuando produjo el daño.
De otra parte, debe tenerse presente que aunque la determinación de la “convivencia” es una cuestión de hecho, esto no implica que un padre puede liberarse de responsabilidad abandonando a su hijo. En López y otros v. Porrata y otros, supra, expresamente advertimos que lo importante, al producirse una falta de convivencia, será *645examinar las causas que la motivaron, de suerte que se dilucide si su ausencia fue legítima. (4)
Ahora bien, debe quedar claro que López y otros v. Porrata y otros, supra, no sugiere que el padre custodio siempre responderá por los daños de sus hijos menores de edad. En dicho caso reiteramos que el padre no custodio responderá cuando tenga al menor en su compañía; lo que ocurriría, por ejemplo, cuando ejerza el derecho de visita sobre el menor. La norma es neutral: responde el padre en cuya compañía viva el menor cuando ocurra el daño; sea el custodio o el no custodio. Ciertamente, es posible que el padre custodio responda con mayor frecuencia, pues de ordinario tendrá al menor en su compañía. Sin embargo, igual resultado se produciría si el padre no custodio es quien se relaciona con mayor frecuencia con el menor. En ambos casos, sin embargo, el presupuesto de responsabilidad es la convivencia (a tenor con las circunstancias fácticas del caso) y no la custodia de jure a tenor con un decreto judicial.
Obviamente, la norma sentada en López y otros v. Porrata y otros, supra, no es una sanción por relacionarse con un hijo. Esta meramente establece lo que es harto conocido: quien convive con el menor cuenta con los elementos necesarios para vigilarlo. El Art. 1803 del Código Civil, supra, cónsono con esto, presume controvertiblemente que si se produce un daño es porque ha habido negligencia en la vigilancia del menor.
En fin, a tenor con los parámetros esbozados López y otros v. Porrata y otros, supra, en este tipo de casos procede determinar, en primer lugar, con quién convivía el menor al cometer el daño. Una vez determinada la convivencia, procede liberar al progenitor con quien no convivía el me-nor (si este es el caso) y responsabilizar al otro padre, a *646menos que éste demuestre, a tenor con el Art. 1803, que empleó “toda la diligencia de un buen padre de familia para prevenir el daño”. López y otros v. Porrata y otros, supra, pág. 515, citando el Art. 1803 del Código Civil, supra.
A la luz de esta normativa, pasemos a discutir la contro-versia que tenemos ante nos.
H-i
De los autos se desprende que la menor no convivía con su padre al momento de cometer el acto dañoso. Por el contrario, se estableció que dicha menor convivía con su madre, la señora Cruz Sánchez. Más aún, el foro de instan-cia determinó que los hechos imputados ocurrieron, preci-samente, en la residencia de la madre.
Por ello, no es difícil advertir en el caso de autos que sencillamente padre e hija no conviven juntos, por lo cual el padre no tiene control alguno sobre las actuaciones de su hija. Es más, los hechos de este caso ejemplifican la razón de ser de la normativa del citado Art. 1803; la “conviven-cia” es indispensable para la imposición de responsabilidad paterna (la cual está basada en la culpa in vigilando), pues el padre que no viva con su hijo no lo puede guardar.(5)
Ciertamente, resulta difícil comprender cómo un padre que no convive con su hijo, por razón de un dictamen judicial a esos efectos, puede controlar los actos que su hijo realice mientras convive con el otro progenitor; actos que precisamente se realizan en la residencia del otro padre sobre los cuales no se tiene ningún control o injerencia.
Debe advertirse que en el caso de autos la madre, la señora Cruz Sánchez, era quien tenía la facultad para su-pervisar no sólo el comportamiento de su hija que convivía con ella, sino las actividades que se celebraran en su *647residencia. Imponer tal responsabilidad al padre, señor González Fernández, no sólo atentaría contra el claro len-guaje del Art. 1803 del Código Civil, supra, sino que sería, además, un acto fútil, equivalente a la imposición de una responsabilidad absoluta en tanto éste no tiene ninguna manera de controlar las actividades que se realizan en una residencia ajena.
A través del Art. 1803 del Código Civil, supra, se presume que se ha incurrido en culpa in vigilando, pues, precisamente, el padre que convive con el hijo es quien tiene los elementos que le permiten ejercitar el deber de vigilancia. Como dictaminó el tribunal de instancia tras examinar la prueba documental ante sí, el menor necesariamente debe vivir en la compañía del padre, pues esto es una condición indispensable para que el padre pueda ejercer su autoridad. El caso de autos es el mejor ejemplo para sustentar la norma del citado Art. 1803; el deber de vigilancia requiere las condiciones necesarias para regir, corregir y aconsejar al menor en tanto estas obligaciones no se pueden satisfacer a distancia y sin el control del menor. No debemos olvidar que la culpa in vigilando se refiere a la negligencia en el control del comportamiento de los hijos, la cual requiere, para ser efectiva, la “convivencia” como posibilidad del éjercicio del deber de vigilar. López y otros v. Porrata y otros, supra.
En vista de lo anterior, y a la luz de la norma sentada en López y otros v. Porrata y otros, supra, procedía liberar de responsabilidad al señor González Fernández y fijarla en el otro progenitor, la señora Cruz Sánchez, a no ser que ésta demuestre, a tenor con el Art. 1803, supra, que empleó toda la diligencia de un buen padre de familia para preve-nir el daño.
Este no fue el curso de acción seguido por el foro apela-tivo, pues al disponer del recurso presentado no tuvo el beneficio de nuestras expresiones en López y otros v. Po-rrata y otros, supra. Por ende, a la luz de lo allí pautado, *648procede revocar el dictamen del tribunal apelativo y devol-ver el caso al Tribunal de Primera Instancia para que con-tinúen los procedimientos conforme lo aquí resuelto.

Se dictará la sentencia correspondiente.

La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente, a la que se unió el Juez Presidente Se-ñor Andréu García. El Juez Asociado Señor Fuster Berlin-geri disintió sin opinión escrita.
— O —

(1) Véase, por ejemplo, los Arts. 158 y 159 del Código Penal, 33 L.P.R.A. sees. 4241 y 4242, sobre incumplimiento de la obligación alimentaria y el abandono de menores, respectivamente.


(2) Véanse, por ejemplo: Rodríguez v. Santos, 40 D.P.R. 48 (1929); Pacheco v. Pomales, 55 D.P.R. 341 (1939).


(3) M. Navarro Michel, La responsabilidad civil de los padres por los hechos de sus hijos, Barcelona, Ed. Bosch, 1998, pág. 73.


(4) C. López Beltrán de Heredia, La responsabilidad civil de los padres por los hechos de sus hijos, Madrid, Ed. Tecnos, 1988, pág. 75.


(5) Véase L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed., Madrid, Ed. Tecnos, 1986, Vol. II, pág. 645.